Title: From John Adams to Thomas Jefferson, 14 November 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Nov. 14: 1813

Accept my thanks for the comprehensive Syllabus, in your favour of Oct. 12.
The Psalms of David, in Sublimity beauty, pathos and Originality, or in one Word, in poetry, are Superiour to all the Odes Hymns and Songs in any language. But I had rather read them in our prose translation, than in any version I have Seen. His Morality however, often Shocks me, like Tristram Shandy’s execrations.
Blacklocks translation of Horace’s “Justum” is admirable; Superiour to Addisons. Could David be translated as well; his Superiority would be universally acknowledged. We cannot compare the Sybbiline Poetry. By Virgils Pollio we may conjecture, there was Prophecy as well as Sublimity. Why have those Verses been annihilated? I Suspect platonick Christianity, pharisaical Judaism, or machiavilian Politicks, in this case; as in all other cases of the destruction of records and litterary monuments. The Auri Sacra fames, et dominandi Sæva cupido.
Among all your researches in Hebrew History and Controversy have you ever met a book, the design of which is to prove, that the ten Commandments, as We have them in our Catechisms and hung up in our Churches, were not the Ten Commandments written by the Finger of God upon tables, delivered to Moses on mount Sinai and broken by him in a passion with Aaron for his golden calf, nor those afterwards engraved by him on Tables of Stone; but a very different Sett of Commandments?
There is such a book by J. W. Goethens Schristen. Berlin 1775-1779. I wish to see this Book.
You will see the Subject and perceive the question in Exodus 20. 1-17. 22-28. chapter 24.3 & ch. 24.12. ch. 25.31. ch. 31.18. Ch. 31.19. Ch. 34.1. Ch. 34.10 &c.
I will make a Covenant with all this People. Observe that which I command this day.
1
Thou Shall not adore any other God. Therefore take heed, not to enter into covenants with the Inhabitants of this country; neither take for your Sons, their daughters in marriage. They would allure thee to the Worship of False Gods. Much less shall you in any place, erect Images.
2
The Feast of unleavened bread, Shall thou keep. Seven days, Shall thou eat unleavened bread, at the time of the month Abib; to remember that about that time, I delivered thee from Egypt.
3
Every first born of the mother is mine; the male of thine herd, be it Stock or flock. But you Shall replace the first born of an Ass with a Sheep. The first born of your Sons Shall you redeem. No Man Shall appear before me with empty hands.
4
Six days shall thou labour: the Seventh day, thou shall rest from ploughing and gathering.
5
The Feast of Weeks shalt thou keep, with the firstlings of the Wheat Harvest: and the Feast of Harvesting at the end of the year.
6
Thrice, in every year, all male persons shall appear before the Lord. Nobody shall invade your Country, as long as you obey this Command.
7
Thou shall not Sacrifice the blood of a Sacrifice of mine, upon leavened bread.
8
The Sacrifice of the Passover Shall not remain till the next day.
9
The Firstlings of the produce of your land, thou Shall bring to the House of the Lord.
10
Thou shall not boil the kid, while it is yet Sucking.
And the Lord Spake to Moses: Write these Words; as after these words I made with you, and with Israel a Covenant.
I know not whether Goethens translated or abridged from the Hebrew, or whether he used any translation Greek, Latin, or German. But he differs in form and Words, Somewhat from our Version. Exod. 34.10. to 28. The Sense Seems to be the Same. The Tables were the evidence of the covenant, by which the Almighty attached the People of Israel to himself. By these laws they were Seperated from all other nations, and were reminded of the principal Epochas of their History.
When and where originated our Ten Commandments? The Tables and The Ark were Lost. Authentic Copies, in few, if any hands; the ten Precepts could not be observed, and were little remembered.
If the Book of Deuteronomy was compiled, during or after the Babilonian Captivity, from Traditions, the Error or amendment might come in there.
But you must be weary, as I am at present, of Problems, conjectures, and paradoxes, concerning Hebrew, Grecian and Christian and all other Antiquities; but while We believe that the finis bonorum will be happy, We may leave learned men to this disquisitions and Criticisms.
I admire your Employment, in Selecting the Philosophy and Divinity of Jesus and Seperating it from all intermixtures. If I had Eyes and Nerves, I would go through both Testaments and mark all that I understand. To examine the Mishna Gemara Kabbala Jezirah, Sohar Cosri and Talmud of the Hebrews would require the life of Methuselah, and after all, his 969 years would be wasted to very little purpose. The Dæmon of Hierarchical despotism has been at Work, both with John Adams the Mishna and Gemara. In 1238 a French Jew, made a discovery to the Pope (Gregory 9th) of the heresies of the Talmud. The Pope Sent 35 Articles of Error, to the Archbishops of France, requiring them to Seize the books of the Jews, and burn all that contained any Errors. He wrote in the same terms to the Kings of France, England Arragon, Castile Leon, Navarre and Portugal. In consequence of this Order 20 Cartloads of Hebrew Books were burnt in France; and how many times 20 Cartloads were destroyed in the other Kingdoms? The Talmud of Babylon and that of Jerusalem were composed from 120 to 500 years after the destruction of Jerusalem. If Lightfoot derived Light from them what escaped from Gregorys Fury in explaining many passages in the New Testament, by comparing the Expressions of the Mishna, with those of the Apostles and Evangelists, how many proofs of the Corruptions of Christianity might We find in the Passages burnt?
John Adams